Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 3/6/2020 has been entered. Claims 1-3 and 8-12 are currently pending. Claims 1 is amended. Claims 10-12 are new.
Response to Arguments
Applicant’s arguments with respect to the claims claim have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ryu WO2012002667.
Regarding claim 1, Ryu discloses a liquid crystal display device (fig. 1) comprising: a first polarizer (11); a liquid crystal cell (30) in which an azimuth orientation direction of a liquid crystal substance is altered by an electric field parallel to a display surface ([0089]); and a second polarizer (21), which are disposed in this order from a light source side (40)(see fig. 1), wherein an absorption axis (12) of the first polarizer (11) and an absorption axis (22) of the second polarizer (21) are disposed in directions orthogonal to each other (see fig. 1), the absorption axis (12) of the first polarizer (11) and an orientation axis (31) of molecules of the liquid crystal substance of the liquid crystal cell (30) are disposed in parallel to each other (see fig. 1), the liquid crystal display device (fig. 1) further comprises: a first substrate layer (14) between the liquid crystal cell (30) and the first polarizer (11)(see fig. 1); and a second substrate layer (24) as only one layer between the liquid crystal cell (30) and the second polarizer (21)(see fig. 1), an in-plane direction (15) of an optical axis of the first substrate layer (14) is parallel to the absorption axis (12) of the first polarizer (11)(see fig. 1), one or both of the first substrate layer (14) and the second substrate layer (24) are formed of a material having a positive intrinsic birefringence value ([0109]), and an NZ factor of the first substrate layer (14) and an NZ factor of the second substrate (24) layer both fall within a range of 0.9 to 1.5 ([0039]).
Regarding claim 2, Ryu discloses the liquid crystal display device according to claim 1, comprising the second substrate layer (24) as the one layer between the liquid crystal cell (30) and the second polarizer (21), wherein an in-plane direction of an optical 
Regarding claim 10, Ryu discloses the liquid crystal display device according to claim 1, wherein the NZ factor of the first substrate layer (14) and the NZ factor of the second substrate (24) layer both fall within a range of 0.9 to 1.0 ([0039]).
 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable Ryu WO2012002667 in view of Tomonaga US20100309414A1.
Regarding claim 3, Ryu teaches the liquid crystal display device according to claim 1, comprising the second substrate layer (24) as the one layer between the liquid crystal cell (30) and the second polarizer (21), however, does not explicitly disclose wherein the second substrate layer is a layer having no phase difference.
Tomonaga teaches wherein the second substrate layer (medium) is a layer having no phase difference ([0143]) for the purpose of providing a liquid crystal panel and a liquid crystal display with low black-state brightness in oblique directions and improved contrast ([0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second substrate of Ryu to have no phase difference as taught by Tomonga for the purpose of providing a liquid crystal panel and a liquid crystal display with low black-state brightness in oblique directions and improved contrast ([0006]).
 
Claims 8, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable Ryu WO2012002667 in view of Yoshimi US20100202051A1 
Regarding claim 8, Ryu teaches the liquid crystal display device according to claim 1, however, does not explicitly disclose wherein the first polarizer and the first substrate layer are a first co-stretched polarizing plate obtained by a step of stretching a first pre-stretch layered body containing a first hydrophilic polymer layer and a first pre-stretch film to obtain a first stretched layered body.
Yoshimi teaches [0012] wherein the first polarizer and the first substrate layer (polarizing plate) are a first co-stretched polarizing plate (a stretched laminate) obtained by a step of stretching a first pre-stretch layered body containing a first hydrophilic polymer layer  (hydrophilic polymer layer) and a first pre-stretch film (base material layer) to obtain a first stretched layered body for the purpose that the polarizing plate of the present invention can be prevented from curling even when the polarizer is reduced in thickness ([0009]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain the polarizing plate for the purpose that the polarizing plate of the present invention can be prevented from curling even when the polarizer is reduced in thickness ([0009]).
Regarding claim 9, Ryu teaches the liquid crystal display device according to claim 1, however does not teach wherein the first polarizer and the first substrate layer are a first co-stretched polarizing plate obtained by a step of stretching a first pre-stretch layered body containing a first hydrophilic polymer layer and a first pre-stretch film to obtain a first stretched layered body, and the second polarizer and the second substrate layer are a second co-stretched polarizing plate obtained by a step of stretching a second pre-stretch layered body containing a second hydrophilic polymer layer and a second pre-stretch film to obtain a second stretched layered body.
Yoshimi teaches [0012] wherein the first polarizer and the first substrate layer are a first co-stretched polarizing plate (polarizing plate) obtained by a step of stretching a first pre-stretch layered body containing a first hydrophilic polymer layer (hydrophilic polymer layer) and a first pre-stretch film (base material layer) to obtain a first stretched layered body, and the second polarizer and the second substrate layer are a second co-stretched polarizing plate (polarizing plate) obtained by a step of stretching a second pre-stretch layered body containing a second hydrophilic polymer layer (hydrophilic polymer layer) and a second pre-stretch film (base material layer) to obtain a second stretched layered body for the purpose that the polarizing plate of the present invention can be prevented from curling even when the polarizer is reduced in thickness ([0009]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain both the polarizing plates by the process of Yoshimi for the purpose that the polarizing plate of the present invention can be prevented from curling even when the polarizer is reduced in thickness ([0009]).
Regarding claim 11, Ryu teaches the liquid crystal display device according to claim 1, however, does not explicitly disclose wherein the first polarizer and the first substrate layer are a first co-stretched polarizing plate obtained by a step of stretching a first pre-stretch layered body containing a first hydrophilic polymer layer and a first pre-stretch film to obtain a first stretched layered body.
Yoshimi teaches [0012] wherein the first polarizer and the first substrate layer (polarizing plate) are a first co-stretched polarizing plate (a stretched laminate) obtained by a step of stretching a first pre-stretch layered body containing a first hydrophilic polymer layer  (hydrophilic polymer layer) and a first pre-stretch film (base material layer) to obtain a first stretched layered body for the purpose that the polarizing plate of the present invention can be prevented from curling even when the polarizer is reduced in thickness ([0009]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain the polarizing plate for the purpose that the polarizing plate of the present invention can be prevented from curling even when the polarizer is reduced in thickness ([0009]).
 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable Ryu WO2012002667 in view of Sakai US20100271573A1. 
Regarding claim 12, Ryu discloses a liquid crystal display device (fig. 1) comprising: a first polarizer (11); a liquid crystal cell (30) in which an azimuth orientation direction of a liquid crystal substance is altered by an electric field parallel to a display surface ([0089]); and a second polarizer (21), which are disposed in this order from a light source side (40)(see fig. 1), wherein an absorption axis (12) of the first polarizer (11) and an absorption axis (22) of the second polarizer (21) are disposed in directions orthogonal to each other (see fig. 1), the absorption axis (12) of the first polarizer (11) and an orientation axis (31) of molecules of the liquid crystal substance of the liquid crystal cell (30) are disposed in parallel to each other (see fig. 1), the liquid crystal display device (fig. 1) further comprises: a first substrate layer (14) between the liquid crystal cell (30) and the first polarizer (11)(see fig. 1); and a second substrate layer (24) as only one layer between the liquid crystal cell (30) and the second polarizer (21)(see fig. 1), an in-plane direction (15) of an optical axis of the first substrate layer (14) is parallel to the absorption axis (12) of the first polarizer (11)(see fig. 1); however, does not explicitly disclose one or both of the first substrate layer and the second substrate layer are formed of a material having a negative intrinsic birefringence value, and an NZ factor of the first substrate layer and an NZ factor of the second substrate layer both fall within a range of -0.5 to 0.1.
Sakai teaches wherein one or both of the first substrate layer and the second substrate layer (23) are formed of a material having a negative intrinsic birefringence value ([0050]), and an NZ factor of the first substrate layer (biaxial retardation plate; [0009]) and an NZ factor of the second substrate (23) layer both fall within a range of -0.5 to 0.1 ([0009], [0049]) for the purpose of providing a liquid crystal display device which less suffers coloring upon displaying a black screen and achieves a higher contrast ratio in a wide viewing angle range, and is easily produced ([0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the second substrate layer having a negative intrinsic birefringence value of Sakai in the display device of Ryu of providing a liquid crystal display device which less suffers coloring upon displaying a black screen and achieves a higher contrast ratio in a wide viewing angle range, and is easily produced ([0029]

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNES DOBROWOLSKI whose telephone number is (571)272-7650.  The examiner can normally be reached on M-Th 7 am -11am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AGNES DOBROWOLSKI/            Examiner, Art Unit 2871                                                            

/MICHAEL H CALEY/            Supervisory Patent Examiner, Art Unit 2871